On Motion to Retax Costs.
Per Curiam.
Appellees severally move that the court retax the sum of $176.30, the same being the alleged amount paid the official stenographer of the Rush Circuit Court by appellants for the transcript of the evidence in said cause.
The motion is predicated upon four causes. Prom the fourth it appears that said official stenographer had taxed in his favor in the Rush Circuit Court the sum of $176.30 for making said transcript. Appellants denied that that amount was due, and made a motion to have said costs retaxed. The *322stenographer was summoned, and the amount due to said stenographer was submitted to the Rush Circuit Court, Which rendered judgment that said stenographer should receive the sum of $100 for said transcript, and that he should refund all over that amount.
The judgment of the Rush Circuit Court is binding on the parties. The clerk of this court is therefore directed to modify said item of $176.30, by retaxing the same at $100. Said motion as to other causes is overruled.